Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 11-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Rejections under 35 U.S.C. 101 have been withdrawn based on applicants amendments “wherein each child aggregator is further configured to: manage a stationary power storage facility connected to the commercial power grid; and cause the stationary power storage facility to output power, which is a difference between the amount of guarantee of power and the amount of power supplied from the battery to the commercial power grid, to the commercial power grid when the amount of power supplied from the battery managed by the respective child aggregator to the commercial power grid does not reach the amount of guarantee of power corresponding to the aggregated time schedule, wherein when a power supply-demand state of a power system including the power grid is stable, and when the respective child aggregator causes the battery to discharge power to a stationary power storage facility, the respective child aggregator provides an incentive to the transport machine, in which the battery discharging power to the stationary power storage facility is mounted, according to a record of the discharge,” since these limitations provide a meaningful limitation beyond generally linking the abstract idea to a particular technological environment (See MPEP 2106.05(e)).
Further, closest prior art to the invention includes Frolik et al (US 20150380936), Shi et al (US 20160159239), Zhang (US-20160009192-A1), Aisu (US-20140143002-A1), Ansari (US-20160140449-A1), Ishida (US-20120249068-A1), Ruiz (US-20110204720-A1), Amari .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624